     Case 3:17-cv-03283-C Document 78 Filed 04/15/19             Page 1 of 2 PageID 1645



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

HOOVER PANEL SYSTEMS, INC.,                  §
                                             §
         Plaintiff                           §
                                             §
v.                                           §        CIVIL ACTION NO. 3:17-CV-3283-C
                                             §
HAT CONTRACT, INC.,                          §
                                             §
         Defendant.                          §

                            PLAINTIFF’S RESPONSE
                TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Plaintiff Hoover Panel Systems, Inc. (“Plaintiff” or “Hoover”) files this Response to

Defendant HAT Contract, Inc.’s [Second] Motion for Summary Judgment, as follows:

                                                 I.

                                          RESPONSE

         Defendant’s motion for summary judgment should be denied, as there are genuine disputes

of material fact on each element of Plaintiff’s breach of contract claims, trade secrets

misappropriation claim, promissory estoppel claim, quantum meruit claim, and unjust enrichment

claim. Pursuant to Local Rule 56.4, each of the required matters will be set forth in Plaintiff’s

brief.




PLAINTIFF'S RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - Page 1
  Case 3:17-cv-03283-C Document 78 Filed 04/15/19                 Page 2 of 2 PageID 1646



       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that

Defendant’s motion for summary judgment be denied in its entirety.

                                                     Respectfully submitted,

                                                     LAW FIRM OF SCOTT ORTIZ, P.C.


                                                     By: /s/ M. Scott Ortiz
                                                             M. Scott Ortiz
                                                             Texas State Bar No. 24032806
                                                             scott@scottortizlaw.com

                                                     1012 Ridge Road
                                                     Rockwall, Texas 75087
                                                     Telephone:   (972) 772-2800
                                                     Facsimile:   (972) 772-7780

                                                     ATTORNEY FOR PLAINTIFF


                                CERTIFICATE OF SERVICE
        This is to certify that the above-referenced document was served upon all counsel of record
via the Court’s ECF system in accordance with the Federal Rules of Civil Procedure on this 15th
day of April 2019 (and via any additional methods noted below).

Kevin T. Schutte
Shapiro Bieging Barber Otteson LLP
5440 LBJ Freeway, Suite 930
Dallas, Texas 75240


                                             __/s/ M. Scott Ortiz_________________________




PLAINTIFF'S RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - Page 2
